                CASE 0:18-cv-01643-JRT-HB Document 28 Filed 03/25/19 Page 1 of 3



                             March 25, 2019

                             Hon. Hildy Bowbeer
                             United States District Court
                             632 Federal Building
                             316 N. Robert Street
                             St. Paul, MN 55101

                                    Re: Joint Update Letter, Jones et al. v. City of Faribault
                                        Civ. No. 18-cv-1643 (JRT/HB)

                             Dear Magistrate Judge Bowbeer:

                                    As required by the Court’s minute entry from December 12, 2018
                             (ECF No. 24), we write this joint letter to update you on the parties’
                             progress in discovery and whether the parties are ready for a settlement
                             conference.

                             Progress in Discovery
National Office
                    th
                                    Discovery is ongoing. Both sides maintain they are “substantially
125 Broad Street, 18 Floor
New York, NY 10004
                             complete” with document production. Both sides, however, still have
(212) 549-2500               outstanding discovery requests and disputes.
aclu.org
                                    Plaintiffs’ Position

                                     Plaintiffs have raised several deficiencies with Defendant’s
                             production, by letter and during a conference call on March 14, 2019.
                             Those deficiencies include (1) Defendant’s failure to retrieve and search the
                             files and e-mail accounts of six former City officials whom evidence shows
                             were instrumental in proposing, drafting, supporting, and/or implementing
                             the 2014 version of the challenged Ordinance; (2) Defendant’s failure to
                             establish its privilege claims, under which it is withholding portions of
P. O. Box 14720              approximately 200 documents; and (3) Defendant’s refusal to produce
Minneapolis, MN 55424        occupancy registers and other documents (see # 1, above) under its control.
651.645.4097
ACLU-MN.ORG                  In addition, Plaintiffs are still reviewing the sufficiency of Defendant’s
                             specific searches and may take up that issue as well. On March 22, 2019,
                             Defendant informed Plaintiffs that it will not revisit its position on the most
                             significant of these issues, # 1 above, and will only revisit issues ## 2
                             (privilege claims) and 3 (occupancy registers) if Plaintiffs narrow or restate
                             their requests. Because those requests are reasonable and consistent with
                             Defendant’s discovery obligations, Plaintiffs foresee filing a motion to
                             compel with the Court.

                                     Given these ongoing document production issues, especially that
                             the e-mail accounts of six likely deponents have not been searched,
                             Plaintiffs anticipate the need to extend the scheduling order by an
                             additional 60 days (save for expert disclosures) to conduct discovery and
                             motions practice.
CASE 0:18-cv-01643-JRT-HB Document 28 Filed 03/25/19 Page 2 of 3



               Defendant’s Position

                Defendant has identified several deficiencies in Plaintiffs’ responses
        to Defendant’s discovery requests, which include evasive and incomplete
        disclosures and answers. While Plaintiffs agreed to address their evasive
        discovery responses in December 2018, they have yet to do so, and they
        have refused to further address the issue of their incomplete disclosures and
        answers. Defendant conferred with Plaintiffs on this issue on March 14,
        2019, at which time Plaintiffs’ counsel acknowledged they could obtain the
        information needed to provide a complete response simply by asking their
        clients. On March 15, however, Plaintiffs affirmed they were unwilling to
        take these reasonable steps out of a belief it would not be proportional to
        the needs of this case. While Plaintiffs’ refusal is improper, Defendant
        believes it can resolve these issues through depositions and without Court
        action.

               Regarding Plaintiffs’ proposed discovery motion, the bases for this
        motion are meritless, as Defendant has complied with and exceeded its
        discovery obligations. Assuming Plaintiffs cure their evasive responses, as
        they previously agreed to do, discovery remains on track and can be
        completed within the constraints of the Court’s Scheduling Order, thus
        obviating the need for any discovery motions or extending scheduling order
        deadlines.

        Settlement Conference

               Plaintiffs’ Position

               Plaintiffs are prepared to confer regarding possible settlement.
        Their demands, however, have not deviated from the relief they seek under
        the Amended Complaint (ECF No. 9), most importantly, the repeal of the
        challenged Rental Licensing Ordinance, Ord. No. 2017-13, and the relief
        outlined in the settlement letter Plaintiffs sent Defendant on August 8,
        2018.

               Defendant’s Position

                 Defendant is not prepared to confer regarding possible settlement.
        To this point Plaintiffs have refused to disclose any information regarding
        their alleged psychological injuries, or potential pre-existing medical
        conditions. This information bears directly upon Plaintiffs’ claimed
        damages. Defendant has, and will continue to, seek this information
        through additional discovery and without Court action, but it remains
        unclear whether Plaintiffs will cooperate in the discovery process.




                                              2
CASE 0:18-cv-01643-JRT-HB Document 28 Filed 03/25/19 Page 3 of 3



                                           Sincerely,

                                           /s/ Alejandro Ortiz
                                           Alejandro Ortiz
                                           ACLU Foundation

                                           /s/ Jason J. Kuboushek
                                           Jason J. Kuboushek
                                           Iverson Reuvers Condon




                                     3
